Citation Nr: 0941187	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-27 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for autonomic 
dysreflexia with heart electrical malfunctions and sinus 
bradycardia, to include as due to service-connected cervical 
strain disability.

2.  Entitlement to service connection for ischemic colitis, 
to include as due to service-connected cervical strain 
disability.

3.  Entitlement to service connection for hypertension, to 
include as due to service-connected cervical strain 
disability.

4.  Entitlement to Individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran, N.H., R.W. and T.E.




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 
1960.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claims for 
service connection for autonomic dysreflexia with heart 
electrical malfunctions and sinus bradycardia, ischemic 
colitis, and hypertension, all issues to include as due to 
service-connected cervical strain disability.  The Veteran 
disagreed and perfected an appeal.  

In August 2009, the Veteran, N.H., R.W. and T.E., presented 
evidence and testimony at a video-conference hearing before 
the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The Veteran essentially claims that his autonomic dysreflexia 
with heart electrical malfunctions and sinus bradycardia, 
ischemic colitis, and hypertension conditions were caused by 
nerve issues as a result of the deterioration of his service-
connected service-connected postoperative cervical strain 
with anterior cervical diskectomy, fusion and left 
forminotomy disability.  The Board observes that in order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

In this case, there appears to be evidence that satisfies 
element (1); the July 2008 letter from Dr. K.B. and other 
medical evidence of record, including the March 2006 VA 
examination report, establishes that the Veteran has current 
diagnoses of autonomic dysreflexia with heart electrical 
malfunctions and sinus bradycardia, ischemic colitis, and 
hypertension conditions.  Element (2) is met by record 
evidence that the Veteran has been service-connected for 
cervical strain since October 18, 1972; the condition was due 
to an auto accident during service.  

However, the Board finds that there is no medical evidence 
showing a nexus between the diagnosed conditions and the 
service-connected condition.  Thus, the nexus issue, in its 
present state, raises questions that must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Accordingly, the Board remands the case for further 
development to determine whether the Veteran's current 
disorders are due to or aggravated by his service-connected 
disability.

Moreover, the Veteran's claimed entitlement to TDIU which was 
denied in a March 2006 rating decision.  The unrepresented 
Veteran stated in a statement received in December 2006 
reiterated that he had been "totally and permanently 
disabled since October 6, 2003" as a result of residuals of 
his neck injury.  In construing the December 2006 statement, 
the Board is cognizant of the obligation of VA to liberally 
interpret all communications by or on behalf of claimants.  
See Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992).  The 
Board observes that the statement could be construed to be a 
notice of disagreement with the March 2006 rating decision, 
and was received within the statutory time required by 
38 C.F.R. § 20.302 (2009).  The Board observes that there has 
been no statement of the case issued addressing the claim of 
entitlement to TDIU.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that where an NOD is filed, but an SOC 
has not been issued, the Board must remand the claim so that 
an SOC may be issued.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in 
writing and request that he identify or 
provide any medical treatment records 
pertaining to his claimed disorders which 
are not already of record.  Any such 
records identified shall be sought and any 
such records obtained shall be 
incorporated into the Veteran's VA claims 
folder.

2.  Following completion of the foregoing, 
VBA shall provide the Veteran with a 
physical examination by a qualified 
physician who shall review the Veteran's 
VA claims folder prior to the examination.  
The examiner shall provide diagnoses of 
the Veteran's current conditions.  

The examiner shall also provide, to the 
extent practicable, an opinion whether any 
of the Veteran's diagnosed conditions are 
proximately caused by or aggravated by the 
Veteran's service-connected postoperative 
cervical strain with anterior cervical 
diskectomy, fusion and left forminotomy.  

Any diagnostic testing or requests for 
opinions from appropriate consulting 
physicians deemed to be necessary by the 
examining physician should be accomplished 
and incorporated in the Veteran's VA 
claims folder.  

If an opinion requested by the Board can 
only be provided by resort to mere 
speculation, the examiner shall provide 
reasons to explain why an opinion cannot 
be provided.  

The examiner's written report shall be 
associated with the Veteran's VA claims 
folder.

3.  Following completion of the foregoing, 
VBA shall readjudicate the Veteran's 
claims for entitlement to service 
connection for autonomic dysreflexia with 
heart electrical malfunctions and sinus 
bradycardia, ischemic colitis, and 
hypertension conditions, all to include as 
due to service-connected service-connected 
postoperative cervical strain with 
anterior cervical diskectomy, fusion and 
left forminotomy disability.  

4.  Following completion of the foregoing 
and after undertaking any evidentiary and 
procedural development which it deems to 
be necessary, VBA should adjudicate the 
Veteran's claim for TDIU.

5.  If any of the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


